                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    ERICA SCOTT,                                         CASE NO. C18-0063-JCC
10                            Plaintiff,                   MINUTE ORDER
11           v.

12    MULTICARE HEATH SYSTEM and CHAD
      KRILICH, individually,
13
                              Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to continue the trial
18
     date and other case deadlines (Dkt. No. 24). Having thoroughly considered the motion and the
19
     relevant record, the Court GRANTS the motion and hereby ORDERS that:
20
                  1. The trial date is EXTENDED to October 7, 2019, at 9:30 A.M.
21
                  2. The proposed pretrial order is due by September 27, 2019.
22
                  3. Rule 39.1 mediation shall be completed by February 22, 2019.
23
                  4. Trial briefs and proposed voir dire/jury instructions are due by October 3, 2019.
24
                  5. Discovery cutoff is 120 days before trial, and the dispositive motion filing
25
                     deadline is 90 days before trial.
26


     MINUTE ORDER
     C18-0063-JCC
     PAGE - 1
 1          As the parties have stipulated that expired pretrial deadlines will not be revived (Id.), the

 2   pleading amendment and third party action deadline is not extended.

 3          DATED this 1st day of November 2018.

 4                                                           William M. McCool
                                                             Clerk of Court
 5
                                                             s/Tomas Hernandez
 6
                                                             Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0063-JCC
     PAGE - 2
